


Exhibit 10.1
ELLIE MAE, INC.
SENIOR EXECUTIVE PERFORMANCE SHARE PROGRAM
(Effective August 9, 2012)


ARTICLE I


PURPOSE


The purpose of this document is to set forth the general terms and conditions
applicable to the Ellie Mae, Inc. Senior Executive Performance Share Program
(the “Program”) established by the Compensation Committee of the Board of
Directors of Ellie Mae, Inc. (the “Company”) pursuant to the Company’s 2011
Equity Incentive Award Plan (the “Plan”). The Program is intended to carry out
the purposes of the Plan and provide a means to reinforce objectives for
sustained long-term performance and value creation by awarding selected key
employees of the Company with payments in Company stock based on the level of
achievement of pre-established performance goals during performance periods
through the award of a Performance Award pursuant to Section 9.1 of the Plan
consisting of performance shares payable in Common Stock (“Performance Shares”).


ARTICLE II


DEFINITIONS
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the Plan. The following words and phrases
shall have the following meanings:
“Cause” shall exist with respect to a Participant if a termination of employment
is for “Cause” pursuant to a written agreement between the Participant and the
Company (an “Individual Agreement”) that is then in effect or, if there is no
Individual Agreement in effect that defines “Cause”, “Cause” shall mean a
finding by the Board or the Committee, before or after the Participant’s
termination of employment, of: (i) any material failure by the Participant to
perform the Participant’s duties and responsibilities under any written
agreement between the Participant and the Company; (ii) any act of fraud,
embezzlement, theft or misappropriation by the Participant relating to the
Company; (iii) the Participant’s commission of a felony or a crime involving
moral turpitude; (iv) any gross negligence or intentional misconduct on the part
of the Participant in the conduct of the Participant’s duties and
responsibilities with the Company or which adversely affects the image,
reputation or business of the Company; or (v) any material breach by the
Participant of any agreement between the Company or any of its Subsidiaries, on
the one hand, and the Participant on the other. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Participant and the impact thereof, will be final for all purposes.
 

1
SV\960072.2

--------------------------------------------------------------------------------




“Good Reason” shall exist with respect to a Participant if a termination of
employment is for “Good Reason” pursuant to an Individual Agreement to which
such Participant is a party and that is then in effect or, if there is no
Individual Agreement in effect that defines “Good Reason”, “Good Reason” shall
mean the Participant’s voluntary resignation following any one or more of the
following that is effected without the Participant’s written consent: (i) a
change in his or her position that materially reduces his or her duties or
responsibilities, (ii) a material reduction in his or her base salary, unless
the base salaries of all similarly situated individuals are similarly reduced,
or (iii) a relocation of such Participant’s principal place of employment of
more than fifty (50) miles. Notwithstanding the foregoing, a voluntary
resignation shall not be deemed to be for Good Reason unless the Participant
provides written notice to the Company of the Participant’s intent to resign for
Good Reason specifying the condition giving rise to Good Reason within thirty
(30) days following the initial existence of such condition, the Company fails
to correct such condition within the thirty (30) day period beginning upon the
Company’s receipt of such notice (the “Cure Period”) and such resignation is
effective within thirty (30) days following the end of the Cure Period.
“Participant” shall mean a key employee of the Company or an affiliate who
participates in this Program pursuant to the provisions of Article III hereof.
“Performance Period” shall mean a period of time with respect to which
performance is measured as determined by the Committee. Performance Periods may
overlap.
“Permanent and Total Disability” shall have the meaning ascribed to such term
under Section 22(e)(3) of the Code and with such permanent and total disability
being certified prior to termination of a Participant’s employment by (i) the
Social Security Administration, (ii) the comparable governmental authority
applicable to an affiliate of the Company, (iii) such other body having the
relevant decision-making power applicable to an affiliate of the Company, or
(iv) an independent medical advisor appointed by the Company in its sole
discretion, as applicable, in any such case.
    
ARTICLE III
PARTICIPATION


3.1    Participants. Participants for any Performance Period shall be those
active key employees of the Company or an affiliate who are designated in
writing as eligible for participation by the Committee within the first ninety
(90) days of such Performance Period.


3.2    No Right to Participate. No Participant or other employee of the Company
or an affiliate shall, at any time, have a right to participate in this Program
for any Performance Period, notwithstanding having previously participated in
this Program.


ARTICLE IV


ADMINISTRATION

2
SV\960072.2

--------------------------------------------------------------------------------






4.1    Generally. The Committee shall establish the basis for payments under
this Program in relation to specified Performance Goals, as more fully described
in Article V hereof. Following the end of each Performance Period, once all of
the information necessary for the Committee to determine the Company’s
performance is made available to the Committee, the Committee shall determine
the portion of the Performance Shares payable to each Participant; provided,
however, that any such determination shall be made no later than thirty (30)
days following the date the Form 10-K or Form 10-Q for the last fiscal year or
quarterly period, as applicable, in such Performance Period has been filed with
the Securities and Exchange Commission (the date of such determination shall
hereinafter be called the “Determination Date”). The Committee shall have the
power and authority granted it under Article 13 of the Plan, including, without
limitation, the authority to construe and interpret this Program, to prescribe,
amend and rescind rules, regulations and procedures relating to its
administration and to make all other determinations necessary or advisable for
administration of this Program. Decisions of the Committee in accordance with
the authority granted hereby shall be conclusive and binding. Subject only to
compliance with the express provisions hereof, the Committee may act in its sole
and absolute discretion with respect to matters within its authority under this
Program.


ARTICLE V


AWARD DETERMINATIONS
 
5.1    Award of Performance Shares. The Committee shall determine the number of
Performance Shares (rounded down to the nearest whole number) to be awarded
under this Program to each Participant with respect to such Performance Period.


5.2    Performance Requirements. The Committee shall approve the performance
goals (collectively, the “Performance Goals”) with respect to any of the
business criteria permitted under the Plan), each subject to such adjustments as
the Committee may specify in writing at such time, and shall establish a
formula, standard or schedule which aligns the level of achievement of the
Performance Goals with the earned Performance Shares.
ARTICLE VI


PAYMENT OF AWARDS


6.1    Form and Timing of Payment. Except as set forth in Section 8.1 below, no
Performance Shares payable pursuant to this Program shall be paid unless and
until the Committee certifies, in writing, the extent to which the Performance
Goals have been achieved and the corresponding number of Performance Shares
earned. Shares of Common Stock issued in respect of Performance Shares shall be
deemed to be issued in consideration for future services to be rendered or past
services actually rendered to the Company or for its benefit, by the
Participant, which the Committee deems to have a value at least equal to the
aggregate par value thereof.

3
SV\960072.2

--------------------------------------------------------------------------------




6.2    Tax Withholding. Regardless of any action the Company or its affiliate
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
items related to participation in the Program and legally applicable to the
Participant (“Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company and/or
its affiliate. The Participant further acknowledges that the Company and/or its
affiliate (i) make no representations or undertakings regarding the treatment of
any Tax Obligations in connection with any aspect of the Performance Shares,
including the grant of the Performance Shares, the vesting of Performance
Shares, the conversion of the Performance Shares into shares, the subsequent
sale of any shares acquired at vesting and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Performance Shares to reduce or eliminate the
Participant’s liability for Tax Obligations or achieve any particular tax
result. Furthermore, if the Participant becomes subject to tax in more than one
jurisdiction between the grant date and the date of any relevant taxable event,
the Participant acknowledges that the Company and/or its affiliate may be
required to withhold or account for Tax Obligations in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay, or make adequate arrangements satisfactory to the Company
or to its affiliate (in their sole discretion) to satisfy all Tax Obligations.
In this regard, the Participant shall, at his or her discretion, satisfy all
applicable Tax Obligations by one or a combination of the following:


(a)    withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or its affiliate; or


(b)    withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting or payment of the Performance Shares either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant’s
behalf pursuant to this authorization); or


(c)    withholding in shares of Common Stock to be issued upon vesting or
payment of the Performance Shares, provided that the Company and its affiliate
shall only withhold an amount of shares of Common Stock with a fair market value
equal to the minimum statutory Tax Obligations.


Finally, the Participant shall pay to the Company or its affiliate any amount of
Tax Obligations that the Company or its affiliate may be required to withhold or
account for as a result of the Participant’s participation in the Program that
cannot be satisfied by the means previously described.  The Participant agrees
to take any further actions and execute any additional documents as may be
necessary to effectuate the provisions of this Section 6.2. Notwithstanding
Section 6.1 above, the Company may refuse to issue or deliver the shares or the
proceeds of the sale of shares of Common Stock if the Participant fails to
comply with its obligations in connection with the Tax Obligations.


ARTICLE VII


TERMINATION OF EMPLOYMENT



4
SV\960072.2

--------------------------------------------------------------------------------




7.1    Certain Terminations of Service After Determination Date. In the case of
a Participant’s termination of employment by the Company for other than Cause,
by reason of death or Disability or by the Participant for Good Reason after the
Determination Date for a Performance Period but prior to settlement, the
Performance Shares earned by the Participant which have not yet been settled
shall be issued to such Participant on the thirtieth (30th) day following the
termination of employment.


7.2    All Other Terminations. Except as provided in Section 7.1 or as otherwise
approved by the Board or Committee, all Performance Shares not yet settled shall
be forfeited as of the date of the termination of employment.
        
ARTICLE VIII


CHANGE IN CONTROL
8.1    Change in Control During Performance Period. [Notwithstanding anything to
the contrary in the Program, in the event of a Change in Control that occurs
during a Performance Period, such Performance Period shall be shortened and
shall terminate as of the last business day of the last completed fiscal quarter
preceding the date of such Change in Control and each Participant employed by
the Company immediately prior to such Change in Control shall be entitled to a
payment equal to the amount of the Participant’s Performance Shares (rounded
down to the nearest whole number) he or she would have been entitled to receive
for such shortened Performance Period, determined based on the Company’s
performance for such shortened Performance Period. Any such payment shall be
made in a single lump sum immediately prior to such Change in Control without
regard to any deferred payment or settlement dates (provided, that the Company
may elect, in its sole discretion, to make any such payments in a manner that
will not subject the payments to penalties under Code Section 409A).]
8.2    Change in Control After End of Performance Period. Notwithstanding
anything to the contrary in the Program, in the event of a Change in Control
that occurs after the end of the applicable Performance Period but prior to the
Settlement Date, the amount of any Performance Shares applicable to such
Performance Period shall be paid to the Participant based upon the performance
of the Company during such Performance Period, such payment to be made in a
single lump sum as of immediately prior to the Change in Control without regard
to any deferred payment or settlement dates.

5
SV\960072.2

--------------------------------------------------------------------------------




ARTICLE IX


MISCELLANEOUS


9.1    Plan. The Program is subject to all the provisions of the Plan and its
provisions are hereby made a part of the Program, including without limitation
the provision Article 9 thereof (relating to Performance Awards) and Article 14
thereof (relating to adjustments upon changes in the Common Stock), and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of the Program and those of the
Plan, the provisions of the Plan shall control.


9.2    Amendment and Termination. Notwithstanding anything herein to the
contrary, the Committee may, at any time, terminate, modify or suspend this
Program; provided, however, that, without the prior consent of the Participants
affected, no such action may adversely affect any rights or obligations with
respect to any Performance Shares theretofore earned but unpaid for a completed
Performance Period, whether or not the amounts of such Performance Shares have
been computed and whether or not such Performance Shares are then payable.
Notwithstanding the forgoing, at any time the Committee determines that
the Performance Shares may be subject to Section 409A of the Code, the Committee
shall have the right, in its sole discretion, and without a Participant’s prior
consent to amend the Program as it may determine is necessary or desirable
either for the Performance Shares to be exempt from the application of Section
409A or to satisfy the requirements of Section 409A, including by adding
conditions with respect to the vesting and/or the payment of the Performance
Shares.


9.3    Limitation on Payments. Notwithstanding anything in this Program to the
contrary, if any payment or distribution a Participant would receive pursuant to
this Program or otherwise (“Payment”) would (a) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (b) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by such Participant on an after-tax basis, of
the largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. The accounting firm shall provide its
calculations to the Company and the Participant within fifteen (15) calendar
days after the date on which the Participant’s right to a Payment is triggered
(if requested at that time by the Company or the Participant) or such other time
as requested by the Company or the Participant. Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and the Participant. Any reduction in payments and/or benefits
pursuant to this Section 9.3 will occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated

6
SV\960072.2

--------------------------------------------------------------------------------




vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits
payable to the Participant.


9.4    No Contract for Employment. Nothing contained in this Program or in any
document related to this Program or to any award of Performance Shares shall
confer upon any Participant any right to continue as an employee or in the
employ of the Company or an affiliate or constitute any contract or agreement of
employment for a specific term or interfere in any way with the right of the
Company or an affiliate to reduce such person’s compensation, to change the
position held by such person or to terminate the employment of such person, with
or without cause.


9.5    Nontransferability. No benefit payable under, or interest in, this
Program shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, debts, contracts, liabilities or torts of any
Participant or beneficiary; provided, however, that, nothing in this Section 9.5
shall prevent transfer (i) by will, or (ii) by applicable laws of descent and
distribution.
    
9.6    Nature of Program. No Participant, beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset of the Company
or any affiliate by reason of any award hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in this
Program (or in any document related thereto), nor the creation or adoption of
this Program, nor any action taken pursuant to the provisions of this Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an affiliate and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment with respect to an award of
Performance Shares hereunder, such right shall be no greater than the right of
any unsecured general creditor of the Company or other employing entity, as
applicable. All amounts payable under this Program shall be paid from the
general assets of the Company or employing entity, as applicable, and no special
or separate fund or deposit shall be established and no segregation of assets
shall be made to assure payment of such amounts. Nothing in this Program shall
be deemed to give any employee any right to participate in this Program except
in accordance herewith.


9.7     Governing Law. This Program shall be construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law thereof.

7
SV\960072.2